UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1843



DAVID K. EVERSON; PATRICIA M. EVERSON,

                                          Plaintiffs - Appellants,

          versus


CHARLES S. HONACHER; CATHERINE M. HONACHER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00772-JAB)


Submitted:   January 11, 2008              Decided:    March 7, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Everson, Patricia M. Everson, Appellants Pro Se.     Bryan
Douglas Martin, Stokesdale, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David K. and Patricia M. Everson appeal the district

court’s order granting Charles S. and Catherine M. Honacher’s

motion to dismiss the Eversons’ civil action pursuant to Federal

Rule of Civil Procedure 12(b)(6).               The district court found the

Eversons’ amended complaint failed to state claims upon which

relief could be granted and it denied the Eversons’ motion to file

a second amended complaint, finding that amendment would be futile.

The Eversons challenge each of the district court’s findings.

            We   have   reviewed      the     record,   the   parties’   informal

briefs, and the district court’s order and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      Everson    v.       Honacher,   No.   1:06-cv-00772-JAB

(M.D.N.C. June 4, 2007).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court     and    argument   would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                      - 2 -